J-S21031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.E.W., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.R.W., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 407 MDA 2022

               Appeal from the Decree Entered February 2, 2022
       In the Court of Common Pleas of Wyoming County Civil Division at
                             No(s): 2021-00015


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED: JULY 19, 2022

        D.R.W. (Father) appeals from the February 2, 2022 decree entered in

the Court of Common Pleas of Wyoming County (orphans’ court) granting the

petition filed by Wyoming County Children and Youth Services (CYS) to

involuntarily terminate his paternal rights to Child (d.o.b. December 2010)

pursuant to the Adoption Act, 23 Pa.C.S. § 2511 (a)(1), (2), (5), (8) and (b).

Father claims that CYS failed to provide clear and convincing evidence to

support the termination and that the orphans’ court opinions fail to provide a

rationale capable of review. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S21031-22


                                               I.

       On August 5, 2021, CYS filed a petition for involuntary termination of

the parental rights (TPR) to Child and the court held a TPR hearing on January

31, 2022.1 Crystal Miller, CYS Caseworker; Michael Cowley, Esquire, Child’s

guardian ad litem (GAL); Father; and his wife, J.W., testified.2 The following

testimony was produced.

       Father and Child’s natural mother (Mother) were not married when Child

was born in 2010.        Before the dependency case commenced, Father lost

custody of Child and an order suspended him from making any contact with

her. Hence, if he did interact with her, it was in violation of the orphans’

court’s order. The dependency action commenced when Child was removed

from Mother’s care and adjudicated dependent on October 8, 2019. She was

placed in a foster family with her sister where she has remained. J.W. testified


____________________________________________


1 The court held a TPR hearing on November 9, 2021, that was continued until
January 31, 2022, because of the court’s schedule. On December 1, 2021,
the court involuntarily terminated the parental rights of natural mother
(Mother) and Father to Child. It vacated the order as to Father on December
2, 2021. Mother did not appeal the termination of her parental rights and is
not a party in this appeal.

2 Father mentions that Child, eleven-years-old at the time of the TPR hearing,
did not testify. (See Father’s Brief, at 16). However, he does not argue that
this was error or a ground for overturning the court’s order. In any event, it
was within the court’s discretion whether Child testified. See K.L.C.-S v.
D.W.S., 245 A.3d 1071, 2020 WL 7353815, unpublished memorandum, at *6
(Pa. Super. filed Dec. 15, 2020) (“It is clear that the trial court has discretion
whether or not to have minor children testify at custody hearings.”) (brackets
omitted) (citing Pa.R.C.P. 1915.11(b), (c)).


                                           -2-
J-S21031-22


that she and Father had a strong relationship with Child and her siblings prior

to her 2019 adjudication of dependency. On the occasions that Father would

pick Child up from school, she appeared calmer at the home he shared with

his wife and stepson than when she was at Mother’s home. Father and J.W.,

his wife of twenty years, testified that Father actively played with Child, tried

to teach her right from wrong, oversaw her homework, spent time doing

activities with her outdoors and watched her favorite movie with her. (See

N.T. TPR Hearing, 1/31/22, at 9-10, 32, 44, 48-50, 82-83, 85-86).

      Father did not request visitation with Child in 2019. The November 2019

Family Service Plan (FSP) for Father included goals that he obtain appropriate

housing, become gainfully employed by December 2020, submit to mental

health and drug and alcohol evaluations, and maintain consistent visitation

with Child. Letters sent by CYS to Father’s last known address were returned

undeliverable.   Father was not present at the initial permanency review

hearing on February 11, 2020.      He attended the next permanency review

hearing on July 14, 2020, and requested visitation with Child, which the court

granted. (See id. at 13-16, 32-33, 49).

      On July 17, 2020, Father attended a meeting with Ms. Miller at the CYS

office and he reviewed, discussed and signed the FSP with CYS Caseworker

Crystal Miller. Pursuant to the goals established by the FSP, Father again was

to immediately seek a drug and alcohol (D&A) evaluation, secure a mental

health evaluation, obtain gainful employment and maintain consistent


                                      -3-
J-S21031-22


visitation with Child. Despite having agreed with these goals, Father advised

Ms. Miller that he did not need either a D&A evaluation or mental health

treatment. However, when asked to provide a drug screen pursuant to the

court’s standing order, he refused the test and stated he “would fail for Vicodin

and shit.” He had no excuse for why he had made no contact with CYS for

the preceding approximately eight months after Child had been adjudicated

dependent other than that he felt that the court system had not treated him

fairly in an unrelated custody matter involving Child’s natural mother. (Id. at

17); (see id. at 14-18).

      Father had seven supervised visits with Child after July 2020 until his

final visit with her on October 27, 2020. Ms. Miller testified that Father acted

appropriately and Child did not object to them. (See id. at 27, 34, 36).

      On November 1, 2020, Father was arrested and incarcerated for four

days for the domestic abuse of J.W., which had occurred in the presence of

his minor stepson, who called 911.      Father explained the domestic abuse

incident was the result of him not wanting J.W. to leave the home that day to

acquire illegal drugs. J.W. corroborated this and accused Father of drinking

alcohol that day. The court suspended Father’s visitation with Child upon his

arrest, but Father did not contact CYS to reinstate visitation when he was

released on November 5, 2020, despite being present at the December 23,

2020 permanency review hearing. Therefore, he had not seen Child since

October 27, 2020, more than fifteen months prior to the TPR hearing. Despite


                                      -4-
J-S21031-22


this and his failure to send Child any cards, letters or gifts for the

approximately three birthdays and Christmases that had passed while she was

in placement, he and J.W. testified that he had a strong relationship with Child

prior to the involvement of CYS in 2019. He conceded that there was a court

order in place suspending his contact with Child when he saw her in 2019 prior

to the dependency action’s commencement. (See id. at 21, 27, 48-50, 65-

66, 77, 81, 83, 90).

      Ms. Miller testified that Father failed to reach out to contact her at any

time inquiring about Child’s well-being and welfare. Even though Ms. Miller

told him that Child was to undergo surgery for polyps related to a possible

diagnosis of cystic fibrosis, he failed to make himself available to be with her

at the time of the surgery. In fact, he blocked Ms. Miller’s cell phone number

so that she was unable to contact him further to tell him the surgery’s

outcome. (See id. at 25-26).

      Reunification with either parent remained the primary goal for Child

pursuant to the FSP until the orphans’ court approved a goal change to

adoption after a December 23, 2020 permanency review hearing.            Father

appeared at the hearing and still had not started either a D&A program or

obtained a mental health evaluation. Father finally appeared for his first D&A

evaluation on January 27, 2021, and admitted he had no excuse for the six-

month delay. Had he begun participating in D&A or mental health evaluations

immediately as he had been ordered to do, he would have had sixty-one


                                     -5-
J-S21031-22


sessions as of the date of the TPR hearing. Instead, he had attended only five

D&A sessions (the evaluation and four treatment sessions) from the time he

finally got his evaluation on January 27, 2021, until they stopped altogether

on June 9, 2021. Thirteen of his fifteen drug screens were negative. In June

2021, Father failed a drug screen, testing positive for THC, which he attributed

to ingesting a gummy bear he had purchased at a local gas station, an

explanation Ms. Miller found implausible. At the time of the TPR hearing, he

was residing at the Wyoming County Correctional Facility for failing a

probation test for alcohol. Father never attempted to schedule the mental

health evaluation ordered in the FSP. (See id. at 19, 21-24, 34, 41, 43, 47,

73).

       Father also failed to obtain employment to financially provide for Child

and he has no income. He claimed that he had not been employed since 2019

because he could not afford to go back and forth for the limited amount he

was earning. His wife J.W.’s social security disability was the only income

available for his household.    J.W. maintained that she and Father had the

ability to financially care for Child despite his failure to obtain employment and

his lack of other income.      Although Father justified his inability to find

employment or attend mental health treatment as being caused by a lack of

available transportation, he also admitted that J.W. had a reliable vehicle

available for him to use for those purposes. (See id. at 16, 62, 69-71, 87).




                                      -6-
J-S21031-22


      Father testified that Child and her half-sister have an “uncanny bond”

with one another. He admitted that he does not have a strong bond with Child

but believes they “can get [it] back.” Father agreed that it was “going on

three years since [he] last had any involvement” with Child. He stated that

he should have been allowed visitation with Child after his abuse incident with

J.W. because “[p]eople get arrested all the time [and] get their visits back.”

(Id. at 49, 65-66, 68, 75).

      Ms. Miller maintained that Child is very bonded with her half-sister with

whom she has resided in the foster care home since November 15, 2019.

Child does not want to be separated from her sister or to live with Father,

whom she refers to as mean. Ms. Miller testified that, “the girls are a lifeline

to each other” and that “separating them would … be detrimental to both of

the girls.” Child is very bonded to the pre-adoptive family, considers the other

children in the home her siblings, and calls the parents “mom” and “dad.” She

wants to stay where she is placed because she feels safe there and wants to

be with her sister. She does not ask about Father and had no adverse reaction

when her visits with him were suspended. Child is happy and doing well in

school, which is an improvement from her educational history prior to her

placement. Ms. Miller testified that there is no “residual bond” between Child

and Father and that it would be in Child’s best interests to have Father’s

parental rights terminated. (Id. at 11, 31); (see id. at 10, 20-21, 28-31).




                                     -7-
J-S21031-22


       Mr. Cowley, Child’s GAL, stressed that Child staying in her foster home

would provide her with needed stability. Child fears being removed from her

foster home where she feels safe and has a “clear bond with [her] proposed

adoptive parents.” While he acknowledged that Father loves Child, he did not

believe he was capable of taking the actions necessary to be a parent. He

believed that it would be in Child’s best interests to involuntarily terminate

Father’s parental rights. (Id. at 107); (see id. at 105-09).

       On February 2, 2022, the orphans’ court issued an order containing

detailed findings of fact and conclusions of law and concluded that there was

sufficient evidence to involuntarily terminate Father’s parental rights based on

23 Pa.C.S. § 2511(a)(1), (2), (5) and (8).       (See Order, 2/22/22, at 1-5).

Father timely appealed and filed a concise statement of errors complained of

on appeal.3 See Pa.R.A.P. 1925(a)(2)(i). On April 2, 2022, the orphans’ court

filed a supplemental opinion in which it concluded that the evidence


____________________________________________


3 We review the orphans’ court’s order for an abuse of discretion. See In re
G.M.S., 193 A.3d 395, 399 (Pa. Super. 2018) (citation omitted). Moreover,
“[w]e give great deference to trial courts that often have first-hand
observations of the parties spanning multiple hearings.” In re Interest of
D.F., 165 A.3d 960, 966 (Pa. Super. 2017). “We must employ a broad,
comprehensive review of the record in order to determine whether the trial
court’s decision is supported by competent evidence.” In re S.H., 879 A.2d
802, 805 (Pa. Super. 2005). “The trial court is free to believe all, part, or
none of the evidence presented and is likewise free to make all credibility
determinations and resolve conflicts in the evidence.” In re A.S., 11 A.3d
473, 477 (Pa. Super. 2010). “If competent evidence supports the trial court’s
findings, we will affirm even if the record could also support the opposite
result.” Id.


                                           -8-
J-S21031-22


established that there was no bond between Father and Child and that

termination of parental rights would best serve Child’s best interests. (See

Opinion, 4/02/22, at 1-4).

                                      II.

                                      A.

     The orphans’ court terminated Father’s parental rights pursuant to

Section 2511(a)(1),(2), (5), (8) and (b) of the Adoption Act, which provide:

     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

            (1) The parent by conduct continuing for a period of at least
     six months immediately preceding the filing of the petition either
     has evidenced a settled purpose of relinquishing parental claim to
     a child or has refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse, neglect
     or refusal of the parent has caused the child to be without
     essential parental care, control or subsistence necessary for his
     physical or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                  *    *    *

           (5) The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency for a
     period of at least six months, the conditions which led to the
     removal or placement of the child continue to exist, the parent
     cannot or will not remedy those conditions within a reasonable
     period of time, the services or assistance reasonably available to
     the parent are not likely to remedy the conditions which led to the
     removal or placement of the child within a reasonable period of
     time and termination of the parental rights would best serve the
     needs and welfare of the child.

                                  *    *    *

                                      -9-
J-S21031-22



            (8) The child has been removed from the care of the parent
      by the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).

      It is well-settled that “[w]e need only agree with [the trial court’s]

decision as to any one subsection of Section 2511(a) and subsection (b) in

order to affirm the termination of parental rights.” Int. of K.M.W., 238 A.3d

465, 473 (Pa. Super. 2000) (citation omitted). For the following reasons, we

conclude that the orphans’ court correctly determined that CYS met its burden

of proof under subsections 2511(a)(2) and (b).

                                       B.

      Father’s argument regarding subsection 2511(a) does not dispute the

testimony offered by CYS, but instead maintains that the evidence was

insufficient, and that the orphans’ court failed to explain its rationale for its




                                     - 10 -
J-S21031-22


conclusion that termination of parental rights was in Child’s best interests in

light of his testimony.4 (See id. at 19, 21-29). We disagree.

       We first address the court’s termination of Father’s parental rights

pursuant to Section 2511(a)(2). See Int. of K.M.W., supra at 473.

       In a termination proceeding, the moving party must produce clear and

convincing evidence with respect to the following elements to terminate

parental rights pursuant to Section 2511(a)(2): (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).



____________________________________________


4 Father’s argument that the orphans’ court failed to explain its reasoning
appears to be an attempt to have this Court re-weigh the evidence. (See
Father’s Brief, at 19, 21-22, 27-29) (the court “does not explain why it
disregards the meaningful and compelling evidence of [] Father and carefully
consider the entire record.”). While the orphans’ court decisions are not
lengthy, when read in tandem, they detail the evidence on which the court
relied, that Father met the factors for termination and lead to its conclusion
that there is no bond between Father and Child and that termination would be
in Child’s best interests. In fact, the April 2, 2022 opinion expressly refers to
Father’s testimony and why the testimony of Ms. Miller belied his version of
events. (See Orphans’ Court Opinion, 4/02/22, at 3). The orphans’ court
decisions provide the testimony on which it relied in reaching its decision, and
that the evidence established the factors necessary for termination. (See
Orphans’ Court Order, 2/02/22, at 1-5); (Orphans’ Court Opinion, 4/02/22, at
1-4).

                                          - 11 -
J-S21031-22


         Pursuant to Section 2511(a)(2), parents are “required to make diligent

efforts    towards   the   reasonably      prompt   assumption      of   full    parental

responsibilities.” In re J.R.E., 218 A.3d 920, 925 (Pa. Super. 2019) (citation

omitted).       “A   parent’s   vow   to   cooperate,   after   a   long        period   of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” See id. (citation omitted).

“The grounds for termination of parental rights under Section 2511(a)(2) due

to parental incapacity that cannot be remedied are not limited to affirmative

misconduct; to the contrary, those grounds may include acts of refusal as well

as incapacity to perform parental duties.” In re S.C., 247 A.3d 1097, 1104

(Pa. Super. 2021) (citation omitted). “It is incumbent upon a parent when

separated from his child to maintain communication and association with the

child.     This requires an affirmative demonstration of parental devotion,

imposing upon the parent the duty to exert himself, to take and maintain a

place of importance in the child’s life.” In re T.D., 949 A.2d 910, 919 (Pa.

Super. 2008), appeal denied, 970 A.2d 1148 (Pa. 2009) (citation omitted).

“The parent wishing to reestablish his parental responsibilities bears the

burden of proof on this question.” Id. (citation omitted).

         Instantly, contrary to his assertion otherwise, the court was aware of

Father’s testimony that he had a strong relationship with Child prior to the

involvement of CYS in 2019. (See Trial Ct. Op., 4/02/22, at 3). However, it

observed that nearly three years had passed since then and that in the


                                        - 12 -
J-S21031-22


meantime, he has never contacted CYS to inquire about Child’s general

welfare, he blocked Ms. Miller’s ability to call him, has not sent Child cards,

letters or gifts or seen her for over a year since October 27, 2020. (See id.);

(N.T. TPR Hearing, at 25-27, 65-66). It found that:

      [Father’s] conduct … indicates a settled intent on his part to
      relinquish his parental claim to [] Child and/or a refusal or failure
      to perform his parental duties pursuant to 23 Pa.C.S.
      § 2511(a)(2). … [His] documented lack of compliance with []
      Child’s Permanency Plan and lack of progress indicates [] Father’s
      refusal to remedy the circumstances which necessitated the
      original placement.

(Orphan’s Ct. Op., 2/22/22, at 3).

      Further:

            The evidence of record[] reflects that Father has failed to
      perform his parental duties for well over twelve (12) months. The
      evidence further reflects that Father has failed to meet the needs
      of the Minor Child. There is no evidence that there is any sort of
      bond or relationship between Father and the Minor Child. Father
      has not seen Minor Child in well over a year. Father was provided
      with a family service plan and failed to meet any of the goals.
      Father has put forth minimal to no effort as it pertains to Minor
      Child. The best interests of the Minor Child will best be served by
      terminating Father’s parental rights.

(Orphans’ Court Opinion, 4/02/22, at 4). The record supports the orphans’

court’s conclusion.

      It is undisputed that Child, eleven-years-old at the time of the TPR

hearing, had been in foster placement for approximately twenty-seven months

and had not seen Father in over a year. CYS presented clear and convincing

evidence that the conditions that led to Child’s placement continued to exist.




                                     - 13 -
J-S21031-22


      Despite Father’s testimony that he had a good relationship with Child

prior to the involvement of CYS in 2019, he conceded that prior to the

commencement of the dependency matter, there was a court order in place

suspending his contact with Child (See N.T. TPR Hearing, at 66). After she

was placed on October 8, 2019, Father did not contact CYS to request

visitation with Child or for any other purpose until the July 14, 2020

permanency review hearing. (See N.T. Hearing, 12-14). In fact, Ms. Miller

testified he has never contacted her to inquire about Child’s general welfare,

declined to attend Child’s surgery and blocked Ms. Miller’s cell phone number

so that she could not contact him. (See id. at 25-26, 65-66). Father has

never sent cards, letters or gifts to Child for the three birthdays and

Christmases that have passed while she was in foster care. (See id. at 27).

When his visitation was suspended temporarily upon his November 1, 2020

arrest, he failed to contact CYS to have the custody reinstated when he was

released on bail four days later November 5, 2020, or to request its

reinstatement when he appeared at the December 23, 2020 permanency

review hearing. (Id. at 21). Hence, at the time of the TPR hearing, he had

not seen Child for fifteen months. (See id. at 27).

      Crucially, he failed to comply with his FSP goals.    He failed to get a

mental health evaluation or obtain employment, resulting in no income and

financial insecurity. (See id. at 16, 24, 43, 62, 69, 71). The only income

available for his household was J.W.’s social security. (See id. at 71). Despite


                                     - 14 -
J-S21031-22


claiming he had no transportation to meet these goals, he admitted that J.W.

had a vehicle that would be available for him to use since she was not working.

(See id. at 71).

      At his meeting with Ms. Miller on July 17, 2020, he said he did not need

a D&A evaluation or a mental health evaluation despite also stating that if he

were drug tested at that time, he would be positive for “Vicodin and shit.”

(See id. at 17-18). He had no excuse for why he failed to obtain the D&A

evaluation until six months later on January 27, 2021. (See id. at 73). He

was inconsistent with his D&A counseling, attending only six D&A sessions

from the time he finally got his evaluation and when they stopped on June 9,

2021. (See id. at 19, 21-24, 41, 43). He failed the June 2021 drug screen,

testing positive for THC and claimed that it was due to ingesting a gummy

bear from a local gas station, an excuse that Ms. Miller found implausible.

(See id. at 22).

      It was within the orphans’ court’s province to weigh this testimony

against that of Father, to believe all, some or none of it, and to resolve any

conflicts in the evidence. In re A.S., supra at 477. Based on the foregoing,

CYS provided clear and convincing evidence that due to his continued

incapacity, Father is unable to provide Child with the essential care necessary

for her physical and mental well-being. The orphans’ court did not abuse its

discretion in finding that CYS presented sufficiently clear and convincing

evidence to support termination based on Section 2511(a)(2).


                                    - 15 -
J-S21031-22


                                       C.

      Having determined that the court properly found that termination of

Father’s parental rights was appropriate under subsection 2511(a)(2), we now

consider whether termination is in Child’s best interests pursuant to

subsection 2511(b) or whether, as Father argues, the orphans’ court decision

“places at risk the strong bond and attachment between [him] and [Child].”

(Father’s Brief, at 26).

            With respect to Section 2511(b), our analysis focuses on the
      effect that terminating the parental bond will have on the child.
      In particular, we review whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. It is well settled that intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into needs and welfare of the child.

             One major aspect of the “needs and welfare” analysis
      concerns the nature and status of the emotional bond that the
      child has with the parent, with close attention paid to the effect
      on the child of permanently severing any such bond. The fact that
      a child has a bond with a parent does not preclude the termination
      of parental rights. Rather, the trial court must examine the depth
      of the bond to determine whether the bond is so meaningful to
      the child that its termination would destroy an existing, necessary,
      and beneficial relationship. Notably, where there is no evidence
      of a bond between the parent and child, it is reasonable to infer
      that no bond exists.

             It is sufficient for the trial court to rely on the opinions of
      social workers and caseworkers when evaluating the impact that
      termination of parental rights will have on a child. The trial court
      may consider intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.

Int. of K.M.W., supra at 475 (case citations and most quotation marks

omitted).


                                     - 16 -
J-S21031-22


      Ms. Miller testified that Child is extremely comfortable in her foster home

where she has lived with her sister for twenty-seven months, since November

15, 2019. (See N.T. TPR Hearing, at 10). Child has a “clear bond” with her

pre-adoptive family, considers the other children in the home to be her

siblings, and calls her foster parents, who are adoptive resources, mom and

dad. (See id. at 28). She testified that Child and her sister “are a lifeline to

each other” and that separating them would be detrimental to them. (Id. at

11). Child wants to stay where she is placed because she feels safe there.

(See id. at 31). Child does not want to live with Father, whom she refers to

as “mean” or to be separated from her sister. (See id. at 20, 31). She does

not ask about Father and had no reaction when his visits were suspended.

(See id. at 21, 30). Child is happy and doing very well in school, a major

improvement from her educational history prior to her placement. (See id.

at 29-30). Ms. Miller testified that there is no bond between Child and Father

and that it would be in Child’s best interests to have Father’s parental rights

terminated. (See id. at 31). Father admitted he does not have a strong bond

with Child but that they “can get [it] back.” (Id. at 75).

      The GAL stressed Child’s need for stability that the foster home would

provide. (See id. at 105-09). Child is afraid she will be removed from her

foster home where she feels safe and has a “clear bond with [her] proposed

adoptive parents.” (Id. at 107). Although he acknowledged that Father loves

Child, he did not believe Father could do what was necessary to be a parent


                                     - 17 -
J-S21031-22


to Child. (See id. at 108-09). He agreed that it would be in Child’s best

interests to involuntarily terminate Father’s parental rights. (See id. at 109).

      The above record supports the orphans’ court’s finding that the

termination of Father’s parental rights would best serve Child’s interests

pursuant to Section 2511(b) and we find no abuse of discretion in its decision

to terminate Father’s parental rights to Child.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/19/2022




                                     - 18 -